UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3056 TRIDAN CORP (Exact name of registrant as specified in charter) 51 East 42nd Street, 17th Floor, New York, NY10017 (Address of principal executive offices) I. Robert Harris, c/o Kantor, Davidoff, Wolfe, Mandelker, Twomey & Gallanty, P.C. 51 East 42nd Street, 17th Floor, New York, NY10017 (Name and address of agent for service) Registrant’s telephone number, including area code:(212) 239-0515 Date of fiscal year end: April 30, 2011 Date of reporting period: June 30, 2010 Item 1.Proxy Voting Record. The registrant has no proxy voting record because it invests exclusively in non-voting securities. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Tridan Corp By (Signature and Title) /S/ Peter Goodman Peter Goodman, President and Chief Executive Officer DateAugust 16, 2010
